Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 05/09/2022.
Claims 1, 3, 5-6 and 8-18 have been allowed.
Claims 1, 5, 8, 9, 13 and 17 have been amended.
Claims 2, 4 and 7 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 5-7, filed 05/09/2022, with respect to the rejection(s) of claims 1, 2 and 5-11 being rejected under 35 U.S.C. 102 as being anticipated by Lewin WO 01/62572; as well as the rejection(s) of claims 3, 4 and 13-18 being rejected under 35 U.S.C. 103 as being unpatentable over Lewin WO 01/62572 in view of Morris (US 2014/0277859); and the rejection(s) of claim 12 being rejected under 35 U.S.C. 103 as being unpatentable over Lewin WO 01/62572 in view of Brown (US 2014/0014784); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein an evaluation unit is mounted on a train and is provided for analyzing the received HF-signals; wherein a frequency of the HF-signals is > 1MHz; wherein the first HF-injector is mounted on the train at one end and the second HF-receiver is mounted on the train at an opposite end; and wherein the evaluation unit is configured to elevate a length of the train by evaluating a runtime of the HF-signal from the first HF-injector to the second HF-receiver using a common time basis.”
Claims 3, 5-6 and 8-18 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Benage et al. US 2010/0093897 - Premature polymerization and polymer growth of ethylenically unsaturated monomers is inhibited by adding to the monomers at least one hydrogen donor and/or electron acceptor inhibitor.
Dorsi et al. US 2021/0122688 - Method for forming aromatic compounds involves providing a feed comprising non-aromatic hydrocarbon and obtaining at least a portion of non-aromatic hydrocarbon from each of a recycle portion of a light ends stream (s1) and a recycle portion of a light ends stream (s2), aromatizing (100) at least a portion of the feed's non-aromatic hydrocarbon.
Joly et al. US 2021/0179513 - A device consists of a fractionation train adapted to extract (39) at least one cut comprising benzene, a cut comprising toluene and a cut comprising xylene and ethylbenzene from the feed.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1; therefore claims 1, 3, 5-6 and 8-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867